Citation Nr: 0635328	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  03-26 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of septorhinoplasty, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of fracture of the third, fourth, and fifth 
metacarpals of the left hand.

3.  Entitlement to an increased (compensable) rating for 
postoperative residuals of a left inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
October 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the RO in Atlanta, Georgia.

Heretofore, issues #1 and 2 on the title page, above, have 
been characterized as having arisen from a May 2002 decision 
by the RO.  That characterization is correct as regards the 
claim for an increased rating for postoperative residuals of 
septorhinoplasty.

However, with respect to issue #2, pertaining to the left 
hand, the Board notes that the RO entered a decision on that 
claim in November 1997.  The veteran filed a notice of 
disagreement (NOD) the very next month.  Thereafter, no 
statement of the case (SOC) as to that issue was furnished to 
the veteran until August 2003, after he filed a second NOD 
with respect to a subsequent decision on the same issue in 
May 2002.  Consequently, and because the record shows that 
the veteran filed a substantive appeal in late August 2003, 
within 60 days of the issuance of the August 2003 SOC, it is 
the Board's conclusion that the present appeal with respect 
to this particular issue is most properly viewed as having 
arisen from the RO's decision in November 1997.  38 C.F.R. 
§ 20.302.

In this regard, the Board notes that the RO, in its November 
1997 decision, also denied an increased (compensable) rating 
for postoperative residuals of a left inguinal hernia.  
Although the veteran's December 1997 NOD covered that issue 
as well, he has not yet been furnished a SOC addressing the 
issue.  Nor has he been afforded a hearing on the matter, as 
requested in the NOD.  This is discussed in further detail, 
below.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  For 
the reasons set forth below, this appeal is being REMANDED 
for additional development.  VA will notify the veteran if 
further action is required.


REMAND

In his December 1997 NOD, the veteran requested, in essence, 
that he be afforded a personal hearing before RO personnel on 
the issue of his entitlement to an increased (compensable) 
rating for residuals of fracture of the third, fourth, and 
fifth metacarpals of the left hand.  He has since had a 
hearing on the issue before the undersigned Veterans Law 
Judge, sitting at the RO.  However, he has not had a hearing 
before RO personnel.  At present, it is not entirely clear 
whether he still desires to have such a hearing.  That matter 
should be clarified.

The veteran was afforded an examination of his left hand and 
sinuses in June 2001, in connection with the current appeal.  
Although impairments of the left hand were noted at that 
time, the examiner did not clearly identify which 
impairments, if any, were medically attributable to the 
service-connected fractures of the third, fourth, and fifth 
metacarpals, and which, if any, were due to other, 
supervening causes.  In addition, with respect to the 
examination of the sinuses, the veteran has since indicated 
that his sinus condition has worsened, inasmuch as he has 
started having headaches "pretty seriously."  Under the 
circumstances, the Board finds it necessary to have him re-
examined.  See, e.g., 38 C.F.R. § 3.327(a) (2006); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).

As noted above, the veteran has filed a timely NOD with 
respect to the matter of the RO's November 1997 denial of an 
increased (compensable) rating for postoperative residuals of 
a left inguinal hernia.  See Introduction, supra.  To date, 
however, no SOC as to this matter has been furnished.  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that when 
an appellant files a timely NOD as to a particular issue, and 
no SOC is furnished, the Board should remand, rather than 
refer, the issue for the issuance of a SOC.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to indicate whether he 
has received any additional VA treatment for 
the disabilities at issue since the time 
that records of such treatment were last 
procured in August 2004.  Ask him to also 
indicate whether there are any records of 
private treatment that he would like to be 
considered and, if so, to provide releases 
for such records.  If the veteran adequately 
identifies relevant new or additional 
evidence, and provides appropriate releases, 
where necessary, assist him in obtaining the 
evidence identified following the procedures 
set forth in 38 C.F.R. § 3.159.  Any 
additional evidence obtained should be 
associated with the claims file.

2.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for an examination of his left 
hand.  The examiner should review the 
veteran's claims file, and should indicate 
in the report of the examination that the 
claims file has been reviewed.  After 
examining the veteran, and conducting any 
testing deemed necessary, the examiner 
should fully describe any and all functional 
deficits affecting the veteran's left hand.  
The examiner should then offer an opinion 
with respect to which deficits, if any, are 
at least as likely as not (i.e., are 50 
percent or more likely) due to the service-
connected fractures of the third, fourth, 
and fifth metacarpals of the left hand, and 
which, if any, are more likely attributable 
to other causes.

a.  If the examiner determines that 
the veteran has functional deficits of 
the wrist and/or one or more of the 
digits of the left upper extremity, 
including degenerative changes, that 
are at least as likely as not due to 
the service-connected fractures of the 
third, fourth, and fifth metacarpals, 
the examiner should record the range 
of motion in the affected joints.  For 
the wrist, range of motion should be 
recorded in terms of dorsiflexion and 
palmar flexion.  For the digits, the 
recorded range of motion should 
include information as to how close 
(in terms of inches and/or 
centimeters) the veteran can come to 
flexing the tips of each of his 
fingers to the median transverse fold 
of his palm; how close he can come to 
touching the thumb pad to the fingers, 
with the thumb attempting to oppose 
the fingers; and the extent, if any, 
to which extension of the index and 
long fingers is limited (in terms of 
degrees).  If there is clinical 
evidence of pain on any motion in the 
wrist or any of the affected digits 
that is at least as likely as not due 
to the service-connected fractures of 
the third, fourth, and fifth 
metacarpals, the examiner should 
indicate the point at which pain 
begins.  Then, after reviewing the 
veteran's complaints and medical 
history, the examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences service-
related functional impairments such as 
weakness, excess fatigability, 
incoordination, or pain due to 
repeated use or flare-ups (including 
flare-ups due to cold weather), and 
should portray these factors in terms 
of additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  If the examiner cannot 
provide such an opinion, he or she 
should indicate why not.

b.  If the examiner determines that 
the veteran has neurological deficits 
that are at least as likely as not due 
to the service-connected fractures of 
the third, fourth, and fifth 
metacarpals, the examiner should 
identify the specific nerve, or 
nerves, affected.  For each affected 
nerve, the examiner should indicate 
whether the impairment is in the 
nature of a neuritis, a neuralgia, 
and/or paralysis.  If paralysis of any 
nerve is identified, the examiner 
should indicate whether the paralysis 
is complete or incomplete and, if it 
is incomplete, whether the incomplete 
paralysis is best characterized as 
mild, moderate, moderately severe, or 
severe.

c.  Finally, the examiner should offer 
an opinion as to whether the veteran 
has lost the use of his left hand as a 
result of the service-connected 
fractures of the third, fourth, and 
fifth metacarpals.  That is to say, 
the examiner should indicate whether 
service-connected functional 
impairments have caused the veteran to 
lose the use of his hand such that he 
would be equally well served (in terms 
of grasping, manipulation, etc.) by an 
amputation stump with use of a 
suitable prosthetic appliance.  See 
38 C.F.R. § 3.350(a)(2).

A complete rationale for all opinions should 
be provided.

3.  Also arrange to have the veteran 
scheduled for an examination of his nose and 
sinuses.  The examiner should review the 
veteran's claims file, and should indicate 
in the report of the examination that the 
claims file has been reviewed.  After 
examining the veteran, and conducting any 
testing deemed necessary, the examiner 
should indicate whether the veteran has 
episodes of sinusitis that require bed rest 
and treatment by a physician.  If so, the 
examiner should indicate how often those 
episodes occur and whether prolonged 
antibiotic treatment (lasting four to six 
weeks) is required.  The examiner should 
also describe the frequency and duration of 
non-incapacitating episodes of sinusitis, 
and should indicate whether such episodes 
are characterized by headaches, pain, and/or 
purulent discharge or crusting.  In 
addition, the examiner should indicate 
whether the veteran has chronic 
osteomyelitis, and whether he has constant 
sinusitis characterized by headaches, pain, 
and/or tenderness of the affected sinus.  
The examiner should also indicate whether 
the veteran exhibits deviation of the nasal 
septum, or other obstruction of the nasal 
passages (including polyps or hypertrophied 
turbinates) and, if so, the approximate 
percentage of each passageway that is 
affected by the obstruction.  If any of the 
nasal or sinus symptomatology identified is 
medically unrelated to the veteran's 
service-connected nasal trauma and 
subsequent surgery, the examiner should so 
state.  A complete rationale for all 
opinions should be provided.

4.  Ask the veteran whether he still wishes 
to have a hearing before RO personnel.  If 
he does, schedule the hearing and associate 
the resulting transcript with the claims 
file.

5.  Thereafter, take adjudicatory action on 
the veteran's claims for increased ratings 
for postoperative residuals of 
septorhinoplasty and residuals of fracture 
of the third, fourth, and fifth metacarpals 
of the left hand.  With respect to the 
latter claim, consider both the current and 
former criteria for evaluating limitation of 
motion of the fingers (amended August 26, 
2002).  If any benefit sought remains 
denied, furnish a supplemental SOC (SSOC) to 
the veteran and his representative.  The 
SSOC should contain, among other things, a 
citation to, and summary of, 38 C.F.R. 
§ 3.350(a)(2) and any additional diagnostic 
codes deemed applicable, to include 
38 C.F.R. § 4.97, Diagnostic Code 6502.

6.  Unless the claim is resolved by granting 
the benefits sought or the NOD is withdrawn, 
furnish a SOC to the veteran and his 
representative, in accordance with 38 C.F.R. 
§ 19.29, concerning the matter of the 
veteran's entitlement to an increased 
(compensable) rating for postoperative 
residuals of a left inguinal hernia.  This 
issue should be certified to the Board for 
appellate review if, and only if, a timely 
substantive appeal is received.

After the veteran and his representative have been given an 
opportunity to respond to the relevant SOC and SSOC, the 
claims file should be returned to this Board for further 
appellate review.  No action is required by the veteran until 
he receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).


